UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: February 28, 2010 Item 1. Schedule of Investments. Stephens Mid Cap Growth Fund Schedule of Investments at February 28, 2010 (Unaudited) Shares Value COMMON STOCKS - 94.6% Aerospace & Defense - 2.2% BE Aerospace, Inc. * $ Precision Castparts Corp. Auto Components - 1.1% LKQ Corp. * Beverages - 2.0% Brown-Forman Corp. - Class B Hansen Natural Corp. * Biological Products - 1.5% QIAGEN NV * Biotechnology - 1.6% Alexion Pharmaceuticals, Inc. * Cephalon, Inc. * Myriad Genetics, Inc. * Capital Markets - 2.6% Affiliated Managers Group, Inc. * Greenhill & Co., Inc. Lazard Ltd. Chemicals - 0.6% Airgas, Inc. Commercial Banks - 0.8% Cullen/Frost Bankers, Inc. Commercial Services & Supplies - 3.9% DeVry, Inc. FTI Consulting, Inc. * Stericycle, Inc. * Strayer Education, Inc. Communications Equipment - 1.6% F5 Networks, Inc. * Computers & Peripherals - 0.4% NetApp, Inc. * Diversified Financial Services - 0.5% MSCI, Inc. * Electrical Equipment - 0.9% First Solar, Inc. * Roper Industries, Inc. Electronic Equipment & Instruments - 3.4% Dolby Laboratories, Inc. * Itron, Inc. * National Instruments Corp. Trimble Navigation Ltd. * Energy Equipment & Services - 5.1% Core Laboratories NV FMC Technologies, Inc. * National-Oilwell Varco, Inc. Noble Corp. Oceaneering International, Inc. * Food & Staples Retailing - 1.0% Whole Foods Market, Inc. * Health Care Equipment & Supplies - 7.4% Gen-Probe, Inc. * Hologic, Inc. * IDEXX Laboratories, Inc. * Illumina, Inc. * ResMed, Inc. * Varian Medical Systems, Inc. * Health Care Providers & Services - 6.1% Cerner Corp. * Express Scripts, Inc. * Henry Schein, Inc. * Psychiatric Solutions, Inc. * VCA Antech, Inc. * Hotels, Restaurants & Leisure - 1.7% Chipotle Mexican Grill, Inc. * Panera Bread Co. - Class A * Household Durables - 0.6% Tempur-Pedic International, Inc. * Insurance - 1.5% Covanta Holding Corp. * HCC Insurance Holdings, Inc. Internet & Catalog Retail - 2.0% Netflix, Inc. * VistaPrint Ltd. * Internet Software & Services - 2.2% Akamai Technologies, Inc. * Mercadolibre, Inc. * VeriSign, Inc. * IT Services - 6.2% Alliance Data Systems Corp. * Cognizant Technology Solutions Corp. - Class A * Global Payments, Inc. Iron Mountain, Inc. * Life Sciences Tools & Services - 3.5% Covance, Inc. * Life Technologies Corp. * Millipore Corp. * Machinery - 0.3% AGCO Corp. * Medical Devices - 1.2% Intuitive Surgical, Inc. * Multiline Retail - 1.6% Big Lots, Inc. * Family Dollar Stores, Inc. Oil, Gas & Consumable Fuels - 4.4% Newfield Exploration Co. * Petrohawk Energy Corp. * Range Resources Corp. Southwestern Energy Co. * Pharmaceuticals - 0.7% Shire PLC -ADR Professional Services - 1.5% IHS, Inc. * Verisk Analytics, Inc. - Class A* Road & Rail - 0.7% J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment - 7.6% ARM Holdings PLC - ADR ASML Holding NV - ADR Cree, Inc. * Intersil Corp. - Class A Microchip Technology, Inc. NVIDIA Corp. * Varian Semiconductor Equipment Associates, Inc. * Software - 7.4% Activision Blizzard, Inc. Ansys, Inc. * FactSet Research Systems, Inc. McAfee, Inc. * Nuance Communications, Inc. * Red Hat, Inc. * Salesforce.com, Inc. * Specialty Retail - 7.1% Aeropostale, Inc. * CarMax, Inc. * Guess ?, Inc. O'Reilly Automotive, Inc. * Ross Stores, Inc. The TJX Companies, Inc. Urban Outfitters, Inc. * Trading Companies & Distributors - 1.7% Fastenal Co. MSC Industrial Direct Co., Inc. - Class A TOTAL COMMON STOCKS (Cost $14,625,364) SHORT-TERM INVESTMENTS - 5.1% Money Market Funds - 5.1% AIM Liquid Assets Portfolio - Institutional Class, 0.127%1 AIM Short-Term Prime Portfolio - Institutional Class, 0.81%1 TOTAL SHORT-TERM INVESTMENTS (Cost $837,404) TOTAL INVESTMENTS IN SECURITIES - 99.7% (Cost $15,462,768) Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. 1 7-Day Yield ADR American Depository Receipt The cost basis of investments for federal income tax purposes at February 28, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at February 28, 2010 (Unandited) The Stephens Mid Cap Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 —Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's net assets as of February 28, 2010: Description Level 1 Level 2 Level 3 Total Common Stock^ $- $- $15,444,152 Short-Term Investments - - Total Investments in Securities $- $- ^ See Schedule of Investments for Industry breakout. Stephens Small Cap Growth Fund Schedule of Investments at February 28, 2010 (Unaudited) Shares Value COMMON STOCKS - 95.0% Auto Components - 1.2% LKQ Corp. * $ Biotechnology - 1.9% BioMarin Pharmaceutical, Inc. * Cepheid, Inc. * Cubist Pharmaceuticals, Inc. * Myriad Genetics, Inc. * United Therapeutics Corp. * Capital Markets - 2.1% Affiliated Managers Group, Inc. * Greenhill & Co., Inc. Stifel Financial Corp. * Commercial Banks - 1.5% East West Bancorp, Inc. Prosperity Bancshares, Inc. Commercial Services & Supplies - 6.8% Advisory Board Co. * CoStar Group, Inc. * CRA International, Inc. * FTI Consulting, Inc. * Portfolio Recovery Associates, Inc * Strayer Education, Inc. Team, Inc. * Tetra Tech, Inc. * Communications Equipment - 2.6% DG FastChannel, Inc. * F5 Networks, Inc. * Riverbed Technology, Inc. * Computers & Peripherals - 2.2% Isilon Systems, Inc. * QLogic Corp. * STEC, Inc. * Stratasys, Inc. * Consumer Finance - 1.7% EZCORP, Inc. * First Cash Financial Services, Inc. * Distributors - 0.2% DXP Enterprises, Inc. * Diversified Consumer Services - 0.8% Capella Education Co. * Diversified Financial Services - 0.9% Encore Capital Group, Inc. * Diversified Telecommunication Services - 0.5% Neutral Tandem, Inc. * Electric Services - 0.3% Ormat Technologies, Inc. Electrical Equipment - 0.6% American Superconductor Corp. * Electronic Equipment & Instruments - 2.2% Itron, Inc. * National Instruments Corp. OSI Systems, Inc. * Trimble Navigation Ltd. * Energy Equipment & Services - 6.3% Core Laboratories NV Dril-Quip, Inc. * Key Energy Services, Inc. * Oceaneering International, Inc. * Oil States International, Inc. * Pioneer Drilling Co. * TETRA Technologies, Inc. * Food & Staples Retailing - 1.0% United Natural Foods, Inc. * Health Care Equipment & Supplies - 6.8% Conceptus, Inc. * Gen-Probe, Inc. * Meridian Bioscience, Inc. Micrus Endovascular Corp. * Neogen Corp. * NuVasive, Inc. * Thoratec Corp. * Volcano Corp. * Health Care Providers & Services - 7.8% Amedisys, Inc. * Eclipsys Corp. * HMS Holdings Corp. * ICON PLC - ADR * IPC The Hospitalist Company, Inc. * PSS World Medical, Inc. * Psychiatric Solutions, Inc. * VCA Antech, Inc. * Health Care Technology - 2.7% athenahealth, Inc. * MedAssets, Inc. * Medidata Solutions, Inc. * Hotels, Restaurants & Leisure - 2.4% BJ's Restaurants, Inc. * Buffalo Wild Wings, Inc. * Panera Bread Co. - Class A * Household Durables - 0.6% Tempur-Pedic International, Inc. * Internet & Catalog Retail - 3.1% Blue Nile, Inc. * Shutterfly, Inc. * VistaPrint Ltd. * Internet Software & Services - 5.6% Akamai Technologies, Inc. * Art Technology Group, Inc. * CyberSource Corp. * Digital River, Inc. * GSI Commerce, Inc. * Mercadolibre, Inc. * Vocus, Inc. * IT Services - 1.3% Echo Global Logistics, Inc. * NCI, Inc. * Telvent GIT S.A. Kidney Dialysis Centers - 0.4% Dialysis Corp of America * Life Sciences Tools & Services - 1.3% Parexel International Corp. * Techne Corp. Media - 3.5% IMAX Corp. * Lions Gate Entertainment Corp. * National CineMedia, Inc. TiVo, Inc. * Multiline Retail - 0.8% Big Lots, Inc. * Oil, Gas & Consumable Fuels - 2.9% Arena Resources, Inc. * Carrizo Oil & Gas, Inc. * Goodrich Petroleum Corp. * Tesco Corp. * Whiting Petroleum Corp. * Pharmaceuticals - 0.3% Salix Pharmaceuticals Ltd. * Prepackaged Software - 1.6% Blackbaud, Inc. Phase Forward, Inc. * Property & Casualty Insurance - 0.9% Tower Group, Inc. Semiconductor & Related Products - 1.2% Aixtron AG - ADR Monolithic Power Systems, Inc. * Semiconductors & Semiconductor Equipment - 7.1% ARM Holdings PLC - ADR Atheros Communications, Inc. * Cymer, Inc. * Hittite Microwave Corp. * Intersil Corp. Microsemi Corp. * NetLogic Microsystems, Inc. * Power Integrations, Inc. Varian Semiconductor Equipment Associates, Inc. * Veeco Instruments, Inc. * Software - 6.3% Ansys, Inc. * ArcSight, Inc. * Concur Technologies, Inc. * FactSet Research Systems, Inc. MICROS Systems, Inc. * Nuance Communications, Inc. * PROS Holdings, Inc. * Quality Systems, Inc. Sourcefire, Inc. * Specialty Retail - 5.0% Aaron's, Inc. Aeropostale, Inc. * Citi Trends, Inc. * hhgregg, Inc. * Pep Boys - Manny, Moe & Jack Ulta Salon, Cosmetics & Fragrance, Inc. * Trading Companies & Distributors - 0.6% MSC Industrial Direct Co., Inc. -Class A TOTAL COMMON STOCKS (Cost $54,486,694) SHORT-TERM INVESTMENTS - 5.2% Money Market Funds - 5.2% AIM Liquid Assets Portfolio - Institutional Class, 0.127%1 AIM Short-Term Prime Portfolio - Institutional Class, 0.081%1 TOTAL SHORT-TERM INVESTMENTS (Cost $3,519,741) TOTAL INVESTMENTS IN SECURITIES - 100.2% (Cost $58,006,435) Liabilities in Excess of Other Assets - (0.2)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. 1 7-Day Yield ADR American Depository Receipt The cost basis of investments for federal income tax purposes at February 28, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at February 28, 2010 (Unaudited) The Stephens Small Cap Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 —Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's net assets as of February 28, 2010: Description Level 1 Level 2 Level 3 Total Common Stocks^ $- $- Short-Term Investments - - Total Investments in Securities $- $- ^ See Schedule of Investments for Industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)*/s/ Robert M. Slotky Robert M. Slotky, President Date April 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky, President Date April 27, 2010 By (Signature and Title)* /s/Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date April 26, 2010 * Print the name and title of each signing officer under his or her signature.
